 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        PRECISION INDUSTRIAL                            CASE NO. C19-5810RBL
 9      CONTRACTORS, INC., a Washington
        corporation,                                    ORDER
10
                              Plaintiff,
11               v.

12      JACK R. GAGE REFRIGERATION,
        INC., et al,
13
                              Defendants.
14

15
            THIS MATTER is before the Court on Plaintiff Precision Industrial Contractors, Inc.’s
16
     (“PIC”) Motion to Expand this Court’s Order Granting Plaintiff’s Motion for Temporary
17
     Restraining Order and Order to Show Cause regarding Preliminary Injunction [Dkt. #16].
18
            Defendants Jack R. Gage Refrigeration, Inc. d/b/a/ Alpha Omega Industrial; Christopher
19
     M. McClellan and Tami L. McClellan, d/b/a CMC Consulting, LLC; and Jason Hoyt, oppose
20
     PIC’s motion, and filed their own Motion for Immediate Dissolution of Temporary Restraining
21
     Order [Dkt. #55].
22
            The Court has reviewed the parties’ various submissions including legal memoranda and
23
     declarations, and has heard oral argument. For the following reasons, the Motion for Immediate
24


     ORDER - 1
 1   Dissolution of Temporary Restraining Order [Dkt. #55] is GRANTED and the Plaintiff’s

 2   Motion for Preliminary Injunction [Dkt. #16] is DENIED.

 3           To be entitled to a TRO or preliminary injunction, a party must show that: (1) it is likely

 4   to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary

 5   relief; (3) the balance of equities tips in its favor; and (4) an injunction is in the public interest.

 6   Winter v. Natural Resources Defense Council, 555 U.S. 7, 20 (2008).

 7           The Court has now had an opportunity to more closely examine PIC’s alleged facts, it has

 8   determined that they do not provide sufficient support for PIC’s allegations that continuing

 9   injunctive relief is necessary.

10           First, the Court is not persuaded by the representations and displays of trade secrets and

11   silver bullets that gives PIC a “leg up” on any bidding process. Anyone in the industry for more

12   than a couple of years who submits a bid for a job learns that they must inevitably account for

13   the rudiments of quality service, time and materials and the contingencies, in order to be

14   profitable. The defendants profess that they took no unique or secret information from PIC and

15   they have not since applied such information in any on-going work.

16           Second, the real dispute between the parties is competition for the allegiance and

17   acceptance of the customer. PIC wants to shut out the defendants from submitting bids to

18   companies that invited plaintiff (and defendants) to bid for their work. The Employment

19   Agreement’s key language is found at paragraph 10:

20

21

22

23

24


     ORDER - 2
 1

 2

 3

 4

 5

 6

 7
     [Dkt. # 56-1 at 3]
 8
            The plain language of this provision suggests to an objective reader that responding to an
 9
     invitation to bid for new work in a competitive bid situation does not fall within the prohibited
10
     conduct. Defendants are not encouraging a customer to discontinue or curtail any business
11
     relationship with the Employer or request customer to cancel its business with the Employer.
12
     Submitting a bid requested by a customer does not necessarily require use of inside information
13
     about Employer’s operation or destroy the goodwill of the Employer.
14
            Third, there is a legitimate question about whether Hoyt’s employment agreement was
15
     signed before or after he began working, and, if so, whether new consideration was provided for
16
     the non-competition provisions.
17
            Fourth, McKinley Paper is not a customer of Precision.
18
            Fifth, Chris McClellan does not participate in any way with the awarding of contracts at
19
     Port Townsend Paper Co.
20
     //
21
     //
22
     //
23

24


     ORDER - 3
 1          On this record, PCI has not shown that it is likely to succeed on the merits or that it is

 2   likely to suffer irreparable harm in the absence of preliminary relief. Therefore, the Temporary

 3   Restraining Order [Dkt. #16] is DISSOLVED. The Motion for further injunctive relief is

 4   DENIED. The parties will be responsible for their own fees and costs.

 5          IT IS SO ORDERED.

 6          Dated this 22nd day of October, 2019.

 7

 8                                                         A
                                                           Ronald B. Leighton
 9                                                         United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
